 1

 2
                                                                            The Honorable Marsha J. Pechman
 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA
 6
                                                      )
 7   PAUL CLARK, et al.                               )
                                                      )
                                                      )   CASE No. 3:19-cv-06251-MJP
 8
                             Plaintiffs,              )
                                                      )   ORDER GRANTING STIPULATED
 9                                                        MOTION FOR CONTINUANCE OF
                             v.                       )
                                                      )   CASE SCHEDULE DEADLINES AND
10                                                    )   STAY OF PROCEEDINGS
     CITY OF BAINBRIDGE ISLAND,                       )
11                                                    )
                             Defendant.               )
12                                                    )

13
              Having reviewed the Stipulated Motion for Continuance of Case Schedule Deadlines and
14
     Stay of Proceedings jointly submitted by Plaintiffs Clark and Defendant City of Bainbridge
15
     Island in the captioned matter, and finding that good cause exists for and justice will be served
16
     by this requested continuance, the Court hereby ORDERS:
17
     (1) all dates set forth in the Court’s Order Regarding Initial Disclosures, Joint Status Report and
18
           Early Settlement dated January 2, 2020 shall be further continued for a period of nine (9)
19
           months from the date of this Order; and
20
     (2) all proceedings in the captioned matter shall be further stayed for a period of nine (9) months
21
           from the date of this Order; and
22
     (3) the Clerk is further DIRECTED to send a copy of this Order to all counsel of record.
23

24
     ///
25
     ///
26   Page 1 of 3: ORDER GRANTING
     STIPULATED MOTION FOR CONTINUANCE AND
     STAY OF PROCEEDINGS                                           Bennu Law, LLC
                                                                   354 NE Greenwood Ave., Ste. 213
                                                                   Bend, Oregon 97701
                                                                   Tel: (541) 306-6144
 1            IT IS SO ORDERED.

 2                                           DATED this 28th day of April, 2021

 3

 4

 5

 6                                           A
                                             Marsha J. Pechman
 7                                           United States District Judge

 8

 9

10

11
     PRESENTED BY:
12
     BENNU LAW, LLC
13

14   ___________________________________
     Stephanie E. Marshall, WSBA #24344
15   Attorneys for Plaintiffs
16   354 GREENWOOD AVE., STE. 213
     BEND, OR 97701
17   541-390-7590
     Email: stephanie@bennulaw.com
18
     APPROVED AS TO FORM
19   AND NOTICE OF PRESENTATION WAIVED:
20   OGDEN, MURPHY WALLACE, PLLC

21
     ___________________________________
22
     James E. Haney, WSBA #11058
23   Attorneys for Defendant
     901 FIFTH AVENUE
24   STE 3500
     SEATTLE, WA 98164-2008
25   206-447-7000

26   Page 2 of 3: ORDER GRANTING
     STIPULATED MOTION FOR CONTINUANCE AND
     STAY OF PROCEEDINGS                     Bennu Law, LLC
                                             354 NE Greenwood Ave., Ste. 213
                                             Bend, Oregon 97701
                                             Tel: (541) 306-6144
     Fax: 206-447-7000
 1   Email: jhaney@omwlaw.com
 2

 3

 4

 5

 6
     KEATING BUCKLIN MCCORMACK INC PS
 7

 8   _
     __________________________________
 9   Michael Charles Walter, WSBA #15044
     Attorneys for Defendant
10   801 SECOND AVENUE
     SUITE 1210
11   SEATTLE, WA 98104
     206-623-8861
12   Fax: 206-223-9423
13   Email: mwalter@kbmlawyers.com

14

15

16

17

18

19

20

21

22

23

24

25

26   Page 3 of 3: ORDER GRANTING
     STIPULATED MOTION FOR CONTINUANCE AND
     STAY OF PROCEEDINGS                     Bennu Law, LLC
                                             354 NE Greenwood Ave., Ste. 213
                                             Bend, Oregon 97701
                                             Tel: (541) 306-6144
